Exhibit 10.36

CHANGE OF CONTROL AGREEMENT

155 E Tropicana LLC, Dba Hooters Casino Hotel (THE COMPANY) and Gary Gregg (GG)
hereby amend the previous agreement dated October 23rd, 2006 regarding the
employment relationship between THE COMPANY and GG.

GG is currently employed by THE COMPANY as Chief Operating Officer of the
Hooters Casino Hotel at the current annual salary of $250,000, which may be
adjusted by THE COMPANY in its sole discretion. As such, GG is an at-will
employee of THE COMPANY and may be terminated at any time for any reason by THE
COMPANY, subject only to the terms in the October 23rd, 2006 agreement. However
in the event of a change of control of THE COMPANY, as defined below, the
following provisions apply:

Change of Control

For purposes of this agreement, a change of control occurs upon the successful
sale of the majority of the current membership interests in 155 to Nth Advisory
Group, and the current Management Board no longer has majority control of 155,
as contemplated by the Revised Letter of Intent executed on March 14th 2007 by
155, HG Casino Management Inc., EW Common LLC and Nth Advisory Group LLC, and
any subsequent Purchase and Sale Agreement that may be executed between those
parties. This agreement is void unless a change of control occurs by April 30th,
2008.

As of the date of a change of control, this agreement supersedes the previous
agreement dated October 23rd, 2006, which will be rendered null and void. If GG
is employed by THE COMPANY at the time of a change in control, GG will be
entitled to a change of control bonus equal to his then current annual salary,
plus any earned bonus. Earned bonus is defined as the prorated amount of any
annual bonus as outlined in the October 23rd, 2006 agreement which GG would
receive at the end of the calendar year, if earnings, when compared to budget,
are on track to meet those targets as of the date of change of control.

In addition, in the event GG is terminated without cause by THE COMPANY or its
successors and assigns within 12 months after such change of control, he will be
entitled to an additional amount equal to 12 months salary less any amounts
(exclusive of the change of control bonus) paid to him by THE COMPANY from the
change in control up to the time of termination. In no event will the total
amount paid to GG exceed 24 months salary (plus earned bonus) at the rate in
effect as of the date of change of control.

If GG resigns at any time, is terminated for any reason prior to a change of
control, or is terminated for cause after a change of control, he is not
entitled to any compensation under this agreement.

For Cause Termination

THE COMPANY may terminate this agreement and all of its obligations hereunder
upon occurrence of any of the following events:  (a) GG’s material breach of
this Agreement;

1


--------------------------------------------------------------------------------


CHANGE OF CONTROL AGREEMENT

(b) GG’s failure or inability to perform his duties within the expectations of
THE COMPANY; (c) GG’s conviction of a felony or any other crime involving moral
turpitude or dishonesty which, in the good faith opinion of THE COMPANY, would
impair GG’s ability to perform his duties or the business reputation of THE
COMPANY; (d) GG’s failure or refusal to comply with the policies of THE COMPANY,
standards or regulations; (e) GG’s unauthorized disclosure of trade secrets
and/or other confidential business information of THE COMPANY; (f) GG’s breach
of his duty of loyalty; (g) GG’s act of fraud, misrepresentation, theft or
embezzlement or the misappropriation of assets of THE COMPANY; or (h) GG’s
failure to secure and/or maintain his required licenses by government agencies
with jurisdiction over the business of THE COMPANY.

Gary Gregg

155 East Tropicana LLC

 

 

By:

/s/ Gary A. Gregg

 

By:

/s/ Michael J. Hessling

 

 

 

Dated:

March 22, 2007

 

It’s:

President

 

 

 

 

Dated:

March 23, 2007

 

 

2


--------------------------------------------------------------------------------